                   1   JERROLD ABELES (SBN 138464)
                       jerry.abeles@arentfox.com
                   2   ANNIE Y. STOOPS
                       annie.stoops@arentfox.com
                   3   ARENT FOX LLP
                       555 West Fifth Street, 48th Floor
                   4   Los Angeles, California 90013-1065
                       Telephone: 213.629.7400
                   5   Facsimile: 213.629.7401
                   6   Attorneys for Plaintiff
                       PAX WATER TECHNOLOGIES, INC. and
                   7   PSI WATER TECHNOLOGIES, INC.
                   8
                                                 UNITED STATES DISTRICT COURT
                   9
                                               CENTRAL DISTRICT OF CALIFORNIA
                10
                11     PAX WATER TECHNOLOGIES,                        Case No. 2:18-cv-09143 JAK (AGRx)
                       INC., a Delaware corporation, and PSI
                12     WATER TECHNOLOGIES, INC., a                    STIPULATED PROTECTIVE
                       California corporation,,                       ORDER
                13
                                          Plaintiffs,
                14
                       v.
                15
                       MEDORA CORPORATION, a North
                16     Dakota corporation,
                17                        Defendant.
                18
                19          1.      A. PURPOSES AND LIMITATIONS
                20               Discovery in this action is likely to involve production of confidential,
                21     proprietary, or private information for which special protection from public
                22     disclosure and from use for any purpose other than prosecuting this litigation may
                23     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                24     enter the following Stipulated Protective Order. The parties acknowledge that this
                25     Order does not confer blanket protections on all disclosures or responses to
                26     discovery and that the protection it affords from public disclosure and use extends
                27     only to the limited information or items that are entitled to confidential treatment
                28     under the applicable legal principles. The parties further acknowledge, as set forth
A RENT F OX LLP
ATTORNEYS AT LAW                                                                   STIPULATED PROTECTIVE ORDER
  LOS ANGELES                                                                             2:18-CV-09143 JAK (AGRX)
                   1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                   2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                   3   procedures that must be followed and the standards that will be applied when a
                   4   party seeks permission from the court to file material under seal.
                   5          B. GOOD CAUSE STATEMENT
                   6          This action is likely to involve trade secrets, customer and pricing lists and
                   7   other valuable research, development, commercial, financial, technical and/or
                   8   proprietary information for which special protection from public disclosure and
                   9   from use for any purpose other than prosecution of this action is warranted. Such
                10     confidential and proprietary materials and information consist of, among other
                11     things, confidential business or financial information, information regarding
                12     confidential business practices, or other confidential research, development, or
                13     commercial information (including information implicating privacy rights of third
                14     parties), information otherwise generally unavailable to the public, or which may be
                15     privileged or otherwise protected from disclosure under state or federal statutes,
                16     court rules, case decisions, or common law. Accordingly, to expedite the flow of
                17     information, to facilitate the prompt resolution of disputes over confidentiality of
                18     discovery materials, to adequately protect information the parties are entitled to
                19     keep confidential, to ensure that the parties are permitted reasonable necessary uses
                20     of such material in preparation for and in the conduct of trial, to address their
                21     handling at the end of the litigation, and serve the ends of justice, a protective order
                22     for such information is justified in this matter. It is the intent of the parties that
                23     information will not be designated as confidential for tactical reasons and that
                24     nothing be so designated without a good faith belief that it has been maintained in a
                25     confidential, non-public manner, and there is good cause why it should not be part
                26     of the public record of this case.
                27
                28
A RENT F OX LLP
                                                                                   STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                   -2-
  LOS ANGELES                                                                             2:18-CV-09143 JAK (AGRX)
                   1   2. DEFINITIONS
                   2          2.1    Action: this pending federal law suit, 2:18-cv-09143 JAK (AGRx).
                   3          2.2    Challenging Party: a Party or Non-Party that challenges the
                   4   designation of information or items under this Order.
                   5          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                   6   how it is generated, stored or maintained) or tangible things that qualify for
                   7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                   8   the Good Cause Statement.
                   9          2.4    “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” Information or
                10     Items: information (regardless of how it is generated, stored or maintained) or
                11     tangible things belonging to a Designating Party, such as evidence reflecting
                12     corporate strategy, product production or acquisition cost, or product pricing that
                13     the Designating Party believes in good faith could create a risk of competitive
                14     disadvantage or financial harm to the Designating Party that cannot be avoided by
                15     less restrictive means if disclosed to or seen by another Party or non-Party.
                16            2.5    Counsel: Outside Counsel of Record and In-House Counsel (as well as
                17     their support staff).
                18            2.6    Designating Party: a Party or Non-Party that designates information or
                19     items that it produces in disclosures or in responses to discovery as
                20     “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
                21            2.7    Disclosure or Discovery Material: all items or information, regardless
                22     of the medium or manner in which it is generated, stored, or maintained (including,
                23     among other things, testimony, transcripts, and tangible things), that are produced
                24     or generated in disclosures or responses to discovery in this matter.
                25            2.8    Expert: a person with specialized knowledge or experience in a matter
                26     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                27     an expert witness or as a consultant in this Action.
                28
A RENT F OX LLP
                                                                                STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                -3-
  LOS ANGELES                                                                          2:18-CV-09143 JAK (AGRX)
                   1         2.9    House Counsel: attorneys who are employees of a party to this Action.
                   2   House Counsel does not include Outside Counsel of Record or any other outside
                   3   counsel.
                   4         2.10 Non-Party: any natural person, partnership, corporation, association, or
                   5   other legal entity not named as a Party to this action.
                   6         2.11 Outside Counsel of Record: attorneys who are not employees of a
                   7   party to this Action but are retained to represent or advise a party to this Action and
                   8   have appeared in this Action on behalf of that party or are affiliated with a law firm
                   9   which has appeared on behalf of that party, and includes support staff.
                10           2.12 Party: any party to this Action, including all of its officers, directors,
                11     employees, consultants, retained experts, and Outside Counsel of Record (and their
                12     support staffs).
                13           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                14     Discovery Material in this Action.
                15           2.14 Professional Vendors: persons or entities that provide litigation
                16     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                17     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                18     and their employees and subcontractors.
                19           2.15 Protected Material: any Disclosure or Discovery Material that is
                20     designated as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
                21     ONLY.”
                22           2.16 Receiving Party: a Party that receives Disclosure or Discovery
                23     Material from a Producing Party.
                24     3.     SCOPE
                25           The protections conferred by this Stipulation and Order cover not only
                26     Protected Material (as defined above), but also (1) any information copied or
                27     extracted from Protected Material; (2) all copies, excerpts, summaries, or
                28
A RENT F OX LLP
                                                                                 STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                 -4-
  LOS ANGELES                                                                           2:18-CV-09143 JAK (AGRX)
                   1   compilations of Protected Material; and (3) any testimony, conversations, or
                   2   presentations by Parties or their Counsel that might reveal Protected Material.
                   3         Any use of Protected Material at trial shall be governed by the orders of the
                   4   trial judge. This Order does not govern the use of Protected Material at trial.
                   5   4.    DURATION
                   6         Even after final disposition of this litigation, the confidentiality obligations
                   7   imposed by this Order shall remain in effect until a Designating Party agrees
                   8   otherwise in writing or a court order otherwise directs. Final disposition shall be
                   9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                10     with or without prejudice; and (2) final judgment herein after the completion and
                11     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                12     including the time limits for filing any motions or applications for extension of time
                13     pursuant to applicable law.
                14     5.    DESIGNATING PROTECTED MATERIAL
                15           5.1    Exercise of Restraint and Care in Designating Material for Protection.
                16     Each Party or Non-Party that designates information or items for protection under
                17     this Order must take care to limit any such designation to specific material that
                18     qualifies under the appropriate standards. The Designating Party must designate for
                19     protection only those parts of material, documents, items, or oral or written
                20     communications that qualify so that other portions of the material, documents,
                21     items, or communications for which protection is not warranted are not swept
                22     unjustifiably within the ambit of this Order.
                23           Mass, indiscriminate, or routinized designations are prohibited. Designations
                24     that are shown to be clearly unjustified or that have been made for an improper
                25     purpose (e.g., to unnecessarily encumber the case development process or to
                26     impose unnecessary expenses and burdens on other parties) may expose the
                27     Designating Party to sanctions.
                28
A RENT F OX LLP
                                                                                 STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                 -5-
  LOS ANGELES                                                                           2:18-CV-09143 JAK (AGRX)
                   1         If it comes to a Designating Party’s attention that information or items that it
                   2   designated for protection do not qualify for protection, that Designating Party must
                   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                   4         5.2       Manner and Timing of Designations. Except as otherwise provided in
                   5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   7   under this Order must be clearly so designated before the material is disclosed or
                   8   produced.
                   9         Designation in conformity with this Order requires:
                10                 (a) for information in documentary form (e.g., paper or electronic
                11     documents, but excluding transcripts of depositions or other pretrial or trial
                12     proceedings), that the Producing Party affix at a minimum, the legend
                13     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or
                14     “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “AEO legend”),
                15     to each page that contains protected material. If only a portion or portions of the
                16     material on a page qualifies for protection, the Producing Party also must clearly
                17     identify the protected portion(s) (e.g., by making appropriate markings in the
                18     margins).
                19           A Party or Non-Party that makes original documents available for inspection
                20     need not designate them for protection until after the inspecting Party has indicated
                21     which documents it would like copied and produced. During the inspection and
                22     before the designation, all of the material made available for inspection shall be
                23     deemed “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting
                24     Party has identified the documents it wants copied and produced, the Producing
                25     Party must determine which documents, or portions thereof, qualify for protection
                26     under this Order. Then, before producing the specified documents, the Producing
                27     Party must affix the “CONFIDENTIAL legend” or the “AEO legend” to each page
                28     that contains Protected Material. If only a portion or portions of the material on a
A RENT F OX LLP
                                                                                 STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                 -6-
  LOS ANGELES                                                                           2:18-CV-09143 JAK (AGRX)
                   1   page qualifies for protection, the Producing Party also must clearly identify the
                   2   protected portion(s) (e.g., by making appropriate markings in the margins).
                   3               (b) for testimony given in depositions that the Designating Party identify
                   4   the Disclosure or Discovery Material on the record, before the close of the
                   5   deposition all protected testimony.
                   6               (c) for information produced in some form other than documentary and
                   7   for any other tangible items, that the Producing Party affix in a prominent place on
                   8   the exterior of the container or containers in which the information is stored the
                   9   “CONFIDENTIAL legend” or the “AEO legend.” If only a portion or portions of
                10     the information warrants protection, the Producing Party, to the extent practicable,
                11     shall identify the protected portion(s).
                12           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                13     failure to designate qualified information or items does not, standing alone, waive
                14     the Designating Party’s right to secure protection under this Order for such
                15     material. Upon timely correction of a designation, the Receiving Party must make
                16     reasonable efforts to assure that the material is treated in accordance with the
                17     provisions of this Order.
                18     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                19           6.1     Timing of Challenges. Any Party or Non-Party may challenge
                20     a designation of confidentiality at any time that is consistent with the
                21     Court’s Scheduling Order.
                22           6.2     Meet and Confer. The Challenging Party shall initiate the
                23     dispute resolution process under Local Rule 37.1 et seq.
                24           6.3     The burden of persuasion in any such challenge proceeding shall be
                25     on the Designating Party. Frivolous challenges, and those made for an improper
                26     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                27     parties) may expose the Challenging Party to sanctions. Unless the Designating
                28     Party has waived or withdrawn the confidentiality designation, all parties shall
A RENT F OX LLP
                                                                                STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                  -7-
  LOS ANGELES                                                                          2:18-CV-09143 JAK (AGRX)
                   1   continue to afford the material in question the level of protection to which it is
                   2   entitled under the Producing Party’s designation until the Court rules on the
                   3   challenge.
                   4   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                   5         7.1      Basic Principles. A Receiving Party may use Protected Material that is
                   6   disclosed or produced by another Party or by a Non-Party in connection with this
                   7   Action only for prosecuting, defending, or attempting to settle this Action. Such
                   8   Protected Material may be disclosed only to the categories of persons and under
                   9   the conditions described in this Order. When the Action has been terminated, a
                10     Receiving Party must comply with the provisions of section 13 below (FINAL
                11     DISPOSITION).
                12           Protected Material must be stored and maintained by a Receiving Party at a
                13     location and in a secure manner that ensures that access is limited to the persons
                14     authorized under this Order.
                15           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                16     otherwise ordered by the court or permitted in writing by the Designating Party, a
                17     Receiving Party may disclose any information or item designated
                18     “CONFIDENTIAL” only to:
                19                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                20     well as employees of said Outside Counsel of Record to whom it is reasonably
                21     necessary to disclose the information for this Action; the officers, directors, and
                22     employees (including House Counsel) of the Receiving Party to whom disclosure is
                23     reasonably necessary for this Action;
                24                 (b) Experts (as defined in this Order) of the Receiving Party to whom
                25     disclosure is reasonably necessary for this Action and who have signed the
                26     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                27                 (c) the court and its personnel;
                28                 (d) court reporters and their staff;
A RENT F OX LLP
                                                                                STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                   -8-
  LOS ANGELES                                                                          2:18-CV-09143 JAK (AGRX)
                   1            (e) professional jury or trial consultants, mock jurors, and Professional
                   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
                   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   4            (f) the author or recipient of a document containing the information or a
                   5   custodian or other person who otherwise possessed or knew the information;
                   6            (g) during their depositions, witnesses ,and attorneys for witnesses, in the
                   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                   9   will not be permitted to keep any confidential information unless they sign the
                10     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                11     agreed by the Designating Party or ordered by the court. Pages of transcribed
                12     deposition testimony or exhibits to depositions that reveal Protected Material may
                13     be separately bound by the court reporter and may not be disclosed to anyone
                14     except as permitted under this Stipulated Protective Order; and
                15              (h) any mediator or settlement officer, and their supporting personnel,
                16     mutually agreed upon by any of the parties engaged in settlement discussions.
                17           7.3 Disclosure of “CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
                18     Information or Items. Unless otherwise ordered by the court or permitted in
                19     writing by the Designating Party, a Receiving Party may disclose any information
                20     or item designated “CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
                21              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                22     well as employees of said Outside Counsel of Record to whom it is reasonably
                23     necessary to disclose the information for this Action;
                24              (b) Experts (as defined in this Order) of the Receiving Party to whom
                25     disclosure is reasonably necessary for this Action and who have signed the
                26     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                27              (c) the court and its personnel;
                28              (d) court reporters and their staff;
A RENT F OX LLP
                                                                                STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                -9-
  LOS ANGELES                                                                          2:18-CV-09143 JAK (AGRX)
                   1               (e) professional jury or trial consultants, mock jurors, and Professional
                   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
                   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   4               (f) the author or recipient of a document containing the information or a
                   5   custodian or other person who otherwise possessed or knew the information;
                   6               (g) during their depositions, witnesses ,and attorneys for witnesses, in the
                   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                   9   will not be permitted to keep any confidential information unless they sign the
                10     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                11     agreed by the Designating Party or ordered by the court. Pages of transcribed
                12     deposition testimony or exhibits to depositions that reveal Protected Material may
                13     be separately bound by the court reporter and may not be disclosed to anyone
                14     except as permitted under this Stipulated Protective Order; and
                15                 (h) any mediator or settlement officer, and their supporting personnel,
                16     mutually agreed upon by any of the parties engaged in settlement discussions.
                17     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                18           IN OTHER LITIGATION
                19           If a Party is served with a subpoena or a court order issued in other litigation
                20     that compels disclosure of any information or items designated in this Action as
                21     “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” that
                22     Party must:
                23           (a)       promptly notify in writing the Designating Party. Such notification
                24     shall include a copy of the subpoena or court order;
                25           (b)       promptly notify in writing the party who caused the subpoena or
                26     order to issue in the other litigation that some or all of the material covered by the
                27     subpoena or order is subject to this Protective Order. Such notification shall include
                28     a copy of this Stipulated Protective Order; and
A RENT F OX LLP
                                                                                 STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                 - 10 -
  LOS ANGELES                                                                           2:18-CV-09143 JAK (AGRX)
                   1         (c)     cooperate with respect to all reasonable procedures sought to be
                   2   pursued by the Designating Party whose Protected Material may be affected.
                   3         If the Designating Party timely seeks a protective order, the Party served with
                   4   the subpoena or court order shall not produce any information designated in this
                   5   action as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
                   6   ONLY” before a determination by the court from which the subpoena or order
                   7   issued, unless the Party has obtained the Designating Party’s permission. The
                   8   Designating Party shall bear the burden and expense of seeking protection in that
                   9   court of its confidential material and nothing in these provisions should be
                10     construed as authorizing or encouraging a Receiving Party in this Action to
                11     disobey a lawful directive from another court.
                12     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                13           PRODUCED IN THIS LITIGATION
                14           (a)     The terms of this Order are applicable to information produced by a
                15     Non-Party in this Action and designated as “CONFIDENTIAL” or
                16     “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced
                17     by Non-Parties in connection with this litigation is protected by the remedies and
                18     relief provided by this Order. Nothing in these provisions should be construed as
                19     prohibiting a Non-Party from seeking additional protections.
                20           (b)     In the event that a Party is required, by a valid discovery request, to
                21     produce a Non-Party’s confidential information in its possession, and the Party is
                22     subject to an agreement with the Non-Party not to produce the Non-Party’s
                23     confidential information, then the Party shall:
                24                   (1) promptly notify in writing the Requesting Party and the Non-
                25     Party that some or all of the information requested is subject to a confidentiality
                26     agreement with a Non-Party;
                27
                28
A RENT F OX LLP
                                                                                STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                - 11 -
  LOS ANGELES                                                                          2:18-CV-09143 JAK (AGRX)
                   1                 (2) promptly provide the Non-Party with a copy of the Stipulated
                   2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                   3   specific description of the information requested; and
                   4                 (3) make the information requested available for inspection by the
                   5   Non-Party, if requested.
                   6         (c)     If the Non-Party fails to seek a protective order from this court within
                   7   14 days of receiving the notice and accompanying information, the Receiving Party
                   8   may produce the Non-Party’s confidential information responsive to the discovery
                   9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                10     not produce any information in its possession or control that is subject to the
                11     confidentiality agreement with the Non-Party before a determination by the court.
                12     Absent a court order to the contrary, the Non-Party shall bear the burden and
                13     expense of seeking protection in this court of its Protected Material.
                14     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                15           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                16     Protected Material to any person or in any circumstance not authorized under this
                17     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                18     writing the Designating Party of the unauthorized disclosures, (b) use its best
                19     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                20     person or persons to whom unauthorized disclosures were made of all the terms of
                21     this Order, and (d) request such person or persons to execute the “Acknowledgment
                22     and Agreement to Be Bound” that is attached hereto as Exhibit A.
                23     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                24           PROTECTED MATERIAL
                25           When a Producing Party gives notice to Receiving Parties that certain
                26     inadvertently produced material is subject to a claim of privilege or other
                27     protection, the obligations of the Receiving Parties are those set forth in Federal
                28     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
A RENT F OX LLP
                                                                                STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                - 12 -
  LOS ANGELES                                                                          2:18-CV-09143 JAK (AGRX)
                   1   whatever procedure may be established in an e-discovery order that provides for
                   2   production without prior privilege review. Pursuant to Federal Rule of Evidence
                   3   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                   4   of a communication or information covered by the attorney-client privilege or work
                   5   product protection, the parties may incorporate their agreement in the stipulated
                   6   protective order submitted to the court.
                   7   12.   MISCELLANEOUS
                   8         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   9   person to seek its modification by the Court in the future.
                10           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                11     Protective Order no Party waives any right it otherwise would have to object to
                12     disclosing or producing any information or item on any ground not addressed in
                13     this Stipulated Protective Order. Similarly, no Party waives any right to object on
                14     any ground to use in evidence of any of the material covered by this Protective
                15     Order.
                16           12.3 Filing Protected Material. A Party that seeks to file under seal any
                17     Protected Material must comply with Civil Local Rule 79-5. Protected Material
                18     may only be filed under seal pursuant to a court order authorizing the sealing of the
                19     specific Protected Material at issue. If a Party's request to file Protected Material
                20     under seal is denied by the court, then the Receiving Party may file the information
                21     in the public record unless otherwise instructed by the court.
                22     13.   FINAL DISPOSITION
                23           After the final disposition of this Action, as defined in paragraph 4, within 60
                24     days of a written request by the Designating Party, each Receiving Party must
                25     return all Protected Material to the Producing Party or destroy such material. As
                26     used in this subdivision, “all Protected Material” includes all copies, abstracts,
                27     compilations, summaries, and any other format reproducing or capturing any of the
                28     Protected Material. Whether the Protected Material is returned or destroyed, the
A RENT F OX LLP
                                                                                 STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                  - 13 -
  LOS ANGELES                                                                           2:18-CV-09143 JAK (AGRX)
                   1   Receiving Party must submit a written certification to the Producing Party (and, if
                   2   not the same person or entity, to the Designating Party) by the 60 day deadline that
                   3   (1) identifies (by category, where appropriate) all the Protected Material that was
                   4   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                   5   copies, abstracts, compilations, summaries or any other format reproducing or
                   6   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                   7   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                   8   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                   9   and trial exhibits, expert reports, attorney work product, and consultant and expert
                10     work product, even if such materials contain Protected Material. Any such archival
                11     copies that contain or constitute Protected Material remain subject to this Protective
                12     Order as set forth in Section 4 (DURATION).
                13     14.   Any violation of this Order may be punished by any and all appropriate
                14     measures including, without limitation, contempt proceedings and/or monetary
                15     sanctions.
                16     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                17     DATED: February 7, 2019____             ARENT FOX LLP
                18
                                                               By:_____/s/ Jerrold Abeles___
                19                                                  JERROLD ABELES
                                                                    ANNIE Y. STOOPS
                20                                                  Attorneys for Plaintiffs
                21     DATED: February 7, 2019                 MILLER BARONDESS, LLP
                22
                                                               By:_____/s/ Christopher D. Beatty___
                23                                                  CHRISTOPHER D. BEATTY
                                                                    EMILY A. SANCHIRICO
                24                                                  Attorneys for Defendant
                25
                26
                27
                28
A RENT F OX LLP
                                                                                 STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                 - 14 -
  LOS ANGELES                                                                           2:18-CV-09143 JAK (AGRX)
                   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                   2
                   3   DATED: February 8, 2019____            __________________________
                                                              Alicia G. Rosenberg
                   4                                          United States Magistrate Judge
                   5
                   6
                   7
                   8
                   9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
A RENT F OX LLP
                                                                       STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                     - 15 -
  LOS ANGELES                                                                 2:18-CV-09143 JAK (AGRX)
                   1                                        EXHIBIT A
                   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3         I, _________________________________________________________
                   4   [print or type full name and address], declare under penalty of perjury that I have
                   5   read in its entirety and understand the Stipulated Protective Order that was issued
                   6   by the United States District Court for the Central District of California on
                   7   __________ [date] in the case of PAX Water Technologies, Inc. v. Medora
                   8   Corporation, 2:18-cv-09143 JAK (AGRx). I agree to comply with and to be bound
                   9   by all the terms of this Stipulated Protective Order and I understand and
                10     acknowledge that failure to so comply could expose me to sanctions and
                11     punishment in the nature of contempt. I solemnly promise that I will not disclose in
                12     any manner any information or item that is subject to this Stipulated Protective
                13     Order to any person or entity except in strict compliance with the provisions of this
                14     Order.
                15           I further agree to submit to the jurisdiction of the United States District
                16     Court for the Central District of California for the purpose of enforcing the
                17     terms of this Stipulated Protective Order, even if such enforcement proceedings
                18     occur after termination of this action.
                19           I hereby appoint ________________________________________________
                20     [print or type full name, full address and telephone number] as my California agent
                21     for service of process in connection with this action or any proceedings related to
                22     enforcement of this Stipulated Protective Order.
                23     Date: _______________
                24     City and State where sworn and signed: _______________________________
                25     Printed name: ______________________________
                26     Signature:__________________________________
                27
                28
A RENT F OX LLP
                                                                               STIPULATED PROTECTIVE ORDER
ATTORNEYS AT LAW
                                                                 - 16 -
  LOS ANGELES                                                                         2:18-CV-09143 JAK (AGRX)
